Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1 and 2, claims 1-5 and 9 in the reply filed on 5/23/22 is acknowledged. The traversal is made on the grounds that
	“Applicant respectfully submits that Species 1 (Figures 1 and 2) and Species 2 (Figures 3 and 4) are not mutually-exclusive. As explained in paragraphs [0023]-[0026] of the Substitute Specification, Figures 1-4 show the same embodiment (First embodiment) with different views or operation states.”
	Examiner agreed.
Claims 1-5 and 9 are allowable. The restriction requirement filed on 5/23/22, as set forth in the Office action mailed on 3/31/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-8 and 10-14, directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the relay comprising a contact piece holding unit configured to hold the movable contact piece; a magnet for arc extinguishing, the magnet being arranged laterally to the movable contact piece in the longitudinal direction of the movable contact piece; and a debris suction unit configured to exert a magnetic force so as to suck debris generated in the contact piece holding unit, wherein a first contact position between the first fixed contact and the first movable contact is located between the magnet and the contact piece holding unit in the longitudinal direction of the movable contact piece, the debris suction unit is disposed so that the first contact position does not overlap a region between the debris suction unit and the contact piece holding unit, and the magnetic force exerted by the debris suction unit in the contact piece holding unit is larger than a magnetic force exerted by the magnet in the contact piece holding unit, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 1, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837